Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
h-i
Bajo el ideal de un sistema democrático de gobierno, plasmado en nuestra Constitución, el legislador puertorri-queño es heredero de una hermosa tradición histórica, ga-nada con el esfuerzo, el trabajo y la honestidad de genera-ciones de servidores públicos.
Por tal razón, “[e]s vergonzoso cuando un legislador ac-túa contrario a la ética”. (Traducción nuestra.) T. More Ke-llenberg, When Lawyers Become Legislators: An Essay and a Proposal, 76 Marq. L. Rev. 343 (1993). El desprestigio social y resquebrajamiento en la confianza ciudadana en sus instituciones públicas —tristemente plasmado en un re-frán de cuño pueblerino “el que hizo la ley, hizo la tram-pa”— es aún mayor cuando ese legislador incurre en actos tipificados como delitos graves, y con su actuación atenta contra un deber primario impuesto a todos: dejar de rendir sus planillas de contribución sobre ingresos de modo con-sistente e injustificado, acto punible para cualquier ciuda-dano común y constitutivo de depravación moral, cuando su autor es hacedor de leyes. “El legislador no puede —ra-cionalmente— colocarse en el supuesto de que el orden normativo que establece o contribuye a organizar llegue a *513ser apto para otorgar facultades cuyo ejercicio llegue a con-trariar el orden moral...." C. Mouchet, Los conflictos entre la Moral y el Derecho, XX Rev. Jur. U.P.R. 1, 7-8 (1950).
Al amparo del Art. Ill, Sec. 9 de la Constitución del Es-tado Libre Asociado, L.P.R.A., Tomo 1,(1) los miembros del Senado y de la Cámara de Representantes “son responsa-bles por el buen nombre y la reputación de la Cámara. De su conducta depende el juicio que el pueblo se forme sobre la Legislatura. Una legislatura debe actuar con rapidez y firmeza tan pronto tenga pruebas ciertas de que un miem-bro ha violado ese deber”. (Enfasis suplido y escolio omitido.) La Nueva Constitución, Río Piedras, Ed. U.P.R., 1954, pág. 379.
Sobre este particular, varios principios sostienen nues-tro delicado esquema constitucional de un balance de poderes. Primero, la Legislatura es el único juez de la dis-ciplina de sus miembros. Segundo, nuestra Constitución le reconoce a cada Cámara la facultad de expulsar a sus miembros y exige para ello la anuencia de tres cuartas (3/4) partes de la totalidad de sus miembros. Tercero, las únicas causas de expulsión son traición, soborno, delitos graves y aquellos delitos menos grave que impliquen depravación. Cuarto, esa actuación legislativa merece gran deferencia por parte de los tribunales. Quinto, la interven-ción judicial es limitadísima. No es un juicio de novo. En casos apropiados, esta función se circunscribe a interpretar la Constitución(2) y a examinar si, en el proceso de expul-*514sión, se cumplió con las formalidades constitucionales y se observaron los requisitos mínimos del debido proceso de ley.(3) Sexto, validado ese escenario de legalidad, aun cuando discrepemos, no corresponde a los tribunales, sus-tituir los criterios ni la medida disciplinaria adoptada por los legisladores.
H HH
Expongamos sucintamente la génesis de este caso. El Ledo. Nicolás Nogueras Cartagena resultó electo Senador por acumulación por el Partido Nuevo Progresista en las elecciones generales celebradas el 3 de noviembre de 1992. Juró y tomó posesión del cargo el 2 de enero de 1993. Dicho cuerpo legislativo quedó originalmente integrado por vein-tinueve (29) miembros.(4)
*515Luego de varios trámites, el 25 de abril de 1996 el Se-nado —constituido en sesión plenaria— acogió el Informe de su Comisión de Ética. Mediante votación de veintitrés (23) votos a favor y seis (6) en contra, decretó la expulsión del Senador Nogueras Cartagena por varias causas, a saber, quebrantar el Código de Ética, la ley de salarios de los legisladores —Ley Núm. 13 de 24 de junio de 1989 (3 L.P.R.A. secs. 2, 34, 577 y 577 n.; 2 L.P.R.A. secs. 28, 28 n. y 75 n.)— y, especialmente, haber incurrido en dos (2) deli-tos graves al violar la Ley Gubernamental sobre Informes Financieros y la Ley Habilitadora de la Reforma Contribu-tiva de 1994 (no rendir sus Planillas correspondientes a los años 1991, 1992 y 1993).
El 1ro de mayo, el licenciado Nogueras Cartagena nos solicitó que, mediante mandamus, ordenásemos su reins-talación argumentando que el Senado actuó inconstitu-cionalmente. Desde el 23 de mayo votamos que no procedía. Exponemos ahora, en detalle y separadamente, los funda-mentos que animaron nuestra conciencia judicial.
*516hH I — I
En cuanto al poder de expulsión, de la misma manera que adoptaron otras instituciones, las colonias norteameri-canas asumieron la visión del Parlamento inglés(5) y, des-pués, los Padres de la Constitución federal lo concedieron al Congreso. Si bien no impusieron restricciones substan-tivas, requirieron dos terceras (2/3) partes de sus miem-bros como protección contra el ejercicio crudo del control faccionario. D.D. Ellis, Powell v. McCormick and the Power to Expel: Some Unanswered Questions Regarding the Framers’ Intent, 5 Ga. L. Rev. 203, 237-245 (1971). Nada su-giere en sus debates que se quiso limitar la discreción del Congreso para definir la conducta que justificaría una ex-pulsión; sólo lo que la mayoría sustancial aludida estimara conducta impropia (disorderly behavior).(6)
Nuestra Asamblea Constituyente, aunque siguió el mo-delo, no calcó la Constitución federal y proveyó más garantías. A. Fernós-Isern, Notes and Comments on the *517Constitution of the Commonwealth of Puerto Rico, Washington, D.C., [s. i.], 1952, págs. 39-40. Conscientes tam-bién de que un partido político mayoritario podría abusar, y para salvaguardar las minorías, fijó el requisito aludido de tres cuartas (3/4) partes de sus miembros. 2 Diario de Sesiones de la Convención Constituyente 815 (1952). Como protección adicional, estableció que el poder de expulsión sólo podía ejercitarse por las causas expresamente enume-radas en la Sec. 21 del Art. III, Const. E.L.A., L.P.R.A., Tomo 1, a saber, “la traición, el soborno, otros delitos graves, y aquellos delitos menos graves que impliquen depravación”. (Enfasis suplido.)
Aunque el texto constitucional del Art. III, Sec. 9, L.P.R.A., Tomo 1, es parco, el ejercicio y los límites de esta facultad legislativa de expulsar se entiende mejor en rela-ción con la prerrogativa de los procesos de residenciamientof(7) que también tiene, con carácter exclusivo, la Asam-blea Legislativa bajo el mencionado Art. III, Sec. 21 de la Constitución.(8) Veamos.
*518IV
La Cámara de Representantes discrecionalmente os-tenta el poder único de iniciar el proceso de residencia-miento mediante acusación si concurren dos terceras (2/3) partes del número total de sus miembros. El Senado exclu-sivamente juzga y dicta sentencia limitada a la separación del cargo, con el voto de por lo menos tres cuartas (3/4) partes del total de sus miembros. Podrá hacerlo en sesio-nes ordinarias y extraordinarias. Si se trata del residencia-miento contra el Gobernador, lo presidirá el Juez Presi-dente de este Tribunal Supremo.(9)
La propia Constitución pauta un procedimiento cuasi-judicial, sui géneris. Su validez dependerá de su fiel cumplimiento. Diversas razones abonan a la conclusión de que no equivale a un juicio criminal análogo ante los tribu-nales de justicia. Primero, discrecionalmente la acusación la formula la Cámara de Representantes, no el Ministerio Público. Nadie puede compeler a la Cámara a acusar. “No hay medio en ley para obligarla.” Diario de Sesiones, supra, pág. 1953. Sequndo, el funcionario es juzgado y sen-tenciado por los miembros del Senado. Tercero, la sentencia consistirá únicamente en la separación del cargo. Cuarto, procederá sólo por traición, soborno, delitos graves y aque-llos menos graves que impliquen depravación. Quinto, el residenciado queda expuesto a ser procesado criminal-mente ante los tribunales.
La Constitución enumera los funcionarios de la más alta jerarquía, sujetos a que sean residenciados, a saber, el Gobernador, los Jueces de este Tribunal Supremo y el Contralor. En cuanto a estos funcionarios, el lenguaje cons-*519titucional es expreso, claro e idéntico: podrán ser destitui-dos sólo por las causas y mediante el procedimiento esta-blecido en la Sec. 21 del Art. III de la Constitución, supra.
Sin embargo, distinto de ese mandato (“mediante el pro-cedimiento”), nuestros Constituyentes, aunque consigna-ron iguales causas para la separación de los legisladores, no mandaron qué debía hacerse a través del proceso de residencia pautado en el referido Art. Ill, Sec. 21. En lo pertinente, sólo dispusieron que cada Cámara adoptaría sus reglas para sus procedimientos y gobierno interno, “y con la concurrencia de tres cuartas partes del numero total de los miembros de que se compone, podrá decretar la ex-pulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo”.(10)
Se colige, pues, que para el Senado o la Cámara de Re-presentantes expulsar a uno (1) de sus miembros, tiene que ceñirse a esas mismas causas. Además, no es menester una convicción judicial previa. El texto constitucional del Art. Ill, Sec. 21 de la Constitución del Estado Libre Asociado supra, pág. 347, estipula que el Gobernador, Juez del Tribunal Supremo o Contralor residenciado “quedará expuest[o] y sujet[o] a acusación, juicio, sentencia y castigo conforme a la ley”. Este lenguaje implica que el funcionario residenciado puede ser luego sometido a un procedimiento criminal. No es un imperativo acusar, ni previa ni poste-*520riormente, pero si se hace, el proceso y la convicción judicial penal puede comenzar y recaer con posterioridad al juicio de residencia. Forzoso es concluir que no es necesaria una convicción previa para que la Cámara de Representan-tes pueda iniciar un juicio de residencia.
Igual resultado se impone para una cámara legislativa comenzar y efectuar un proceso de expulsión contra uno de sus miembros. Requerir la convicción previa de delito equi-valdría a trasladar al Poder Judicial lo que la Constitución delegó exclusivamente en la Asamblea Legislativa. Impli-caría que no podría ejercitarlo hasta que un tribunal de justicia, luego de las consabidas demoras de un juicio en el tribunal de instancia y tras una apelación, adjudicara con carácter firme la culpabilidad del legislador.
El Profesor L. Tribe, al analizar el procedimiento federal de residenciamiento, de contornos parecidos, nos dice que “fue diseñado para que quedara claro que un enjuicia-miento criminal posterior a la separación del cargo no constituye la ‘doble exposición’ expresamente prohibida por la Quinta Enmienda”. (Traducción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 296. Véase A. Broderick, What are Impeachable Offenses?, A.B.A., J. April (1974), pág. 445.
Por último, también observamos que la conducta susceptible de dar margen a un residenciamiento no está ne-cesariamente limitada a que haya sido cometida en la ca-pacidad oficial del legislador. Tampoco estará restringida a la incurrida durante el período del cargo si la misma no era públicamente conocida. Bowman y Bowman, supra.
V
En lo sustantivo, surge, además, que en su dinámica operacional, la Constitución parte de la premisa de que las causas o la conducta (acción u omisión) por la cual puede *521residenciarse a un legislador son las individuales —en con-traste con la inmunidad que institucionalmente tiene por sus actos legítimos legislativos — (11) y han de estar tipifica-das previamente como "la traición, el soborno, otros delitos graves, y aquellos delitos menos graves que impliquen depravación”. (Énfasis suplido.) Art. III, Sec. 21, Const. E.L.A., supra, pág. 347.
Gramaticalmente, esta oración del texto constitucional es simple, es decir, con una sola estructura de sujeto-predicado. Si la colocamos en el orden correcto, debe decir: “La traición, el soborno, otros delitos graves y aquellos de-btos menos grave que impliquen depravación, serán cau-sas de residenciamiento.” Mediante este orden oracional ponemos los componentes de la oración en su justa pers-pectiva: la traición (delito grave), el soborno (delito grave), otros delitos graves.(12)
De ordinario, las cosas relacionadas por “otro” son de la misma naturaleza, y la relación de diversidad queda esta-blecida con sólo “otro” y el nombre correspondiente. Nues-tra casuística ha dicho que desempeña “igual función”, Ramos v. Secretario del Tesoro, 76 D.P.R. 892, 902 (1954); que “la Legislatura quiso incluir todo”, Junta Rel. Trabajo v. Junta del Muelle, 71 D.P.R. 154, 160 (1950). En el lenguaje constitucional ante nos, “otros” se refiere a “otros delitos graves”. Se emplea para aplicar algo dicho a uno o algunas más de ciertas cosas mencionadas: “la traición, el soborno, otros delitos graves ....” Art. III, Sec. 21, Const. E.L.A., supra, pág. 347.
También notamos la “y”, conjunción coordinante y copu-lativa,(13) cuyo oficio es unir, añadiendo (Ej: Estoy aquello), *522otros delitos menos graves que impliquen depravación moral, serán (los delitos) causas de residenciamiento.
Disentimos de todo intento de limitar sustancialmente la facultad constitucional de las cámaras legislativas bajo el predicado de que la Constitución visualiza, entre las causas de expulsión, sólo aquellos delitos graves cuya naturaleza sea igual a la traición o el soborno, esto es, que “atenten contra la función pública o ala confianza ciudadana”. No es necesaria mucha elucidación para comprender que, his-tóricamente, los delitos dé traición y soborno siempre se consideraron deleznables, repudiados por todos y de superior gravedad. Tal es así, que se distinguen como clase aparte, aun por encima de los delitos tipificados como graves. De hecho, las sociedades antiguas condenaban al ostracismo a los llamados parias, que cometían el delito último contra la patria: la traición.(14) En su sustrato, am-bos delitos inciden sobre el deber de lealtad. El primero, el de todo ciudadano; el segundo, del servidor público, cuya fidelidad y compromiso debe ser la de cumplir sus funcio-nes sin otra recompensa que su sueldo y la satisfacción del deber cumplido. Esta realidad explica por qué la mayoría de las constituciones destacan, en ese orden, la traición y el soborno como delitos graves aparte, cuya máxima grave-dad amerita un residenciamiento. A todas luces, en recta hermenéutica, esta situación hace que descartemos la apli-cación de la doctrina ejusdem generis. Véase Buscaglia, Tes. v. Trib. Contribuciones, 69 D.P.R. 99, 106-108 (1948).
*523El texto de la Constitución es claro y sólo procede una interpretación gramatical, lógica y espiritual, hecha en el mismo ánimo de claridad y llaneza con el que fuera redactada. Nuestros constituyentes cualificaron exclusiva-mente los delitos menos grave (que impliquen depravación moral) y no los delitos graves. Objetamos que de un plu-mazo judicial se trastoque la Constitución y transfiera a los tribunales el poder, delegado exclusivamente a las cámaras legislativas, de determinar cuáles delitos graves son causas de expulsión. Con esa actuación estamos usurpando pode-res legislativos vitales, y para todos los efectos —en materia de la disciplina de los legisladores— reduciendo esa rama de gobierno a una agencia administrativa más, sujeta a la más amplia intervención de la Rama Judicial.
Vista la cuestión en los méritos, no hay la más mínima constancia que avale ese enfoque. Como ya hemos dicho, distinto de la situación prevaleciente en la época colonial norteamericana —1787— para 1952, en Puerto Rico, nues-tros padres de la Constitución conocían y distinguían cla-ramente la diferencia entre delito grave y menos grave. Rehusamos suscribir la premisa de que nuestra Constitu-ción es una copia al carbón de la federal y que la diferencia es sólo el idioma.
Según esa tesis, se podría residenciar a un legislador o funcionario cuando incurra en un delito grave que atente contra la función pública, pero no cuando el delito grave se configure contra una o varias personas particulares. Se de-valúan y menosprecian los delitos cuyos derechos tutelados son la protección de la vida humana y el patrimonio individual. Bajo este estrecho supuesto, el Legislador, Go-bernador, Contralor o Juez del Tribunal Supremo, estaría inmune de sufrir un juicio de' residenciamiento, aún ha-*524hiendo cometido un delito grave distinto.(15) Nadie debería estar por encima de la Constitución y la Ley.
A poco reflexionemos, notaremos que al delimitar los de-litos graves para residenciamiento a aquellos que “reflejan tal ausencia de juicio, menosprecio hacia el bienestar co-mún o falta de respeto por la ley, que implican la carencia del nivel mínimo de integridad y juicio para desempeñar las responsabilidades del cargo”, están realmente creando una nueva definición de depravación moral, ahora sólo para delitos graves. Se trata de una redacción poco feliz, cuya ambigüedad y redundancia derrota cualquier intento racional de aplicación jurídica objetiva futura, no sólo para los legisladores, sino para cualquier persona que ocupe el cargo de Gobernador, Contralor o Juez del Tribunal Supremo. Nos preguntamos si la referencia a “ausencia de juicio” significa no poder distinguir el bien del mal; lo ver-dadero de lo falso; no entender algo; estar demente. No sabemos si “menosprecio hacia el bienestar común” excluye el desprecio individual y desdén de la dignidad del ser humano. La frase “o falta de respeto a la ley” es sólo un típico pleonasmo; pues todo delito, por definición, es un “quebrantamiento de la ley”. (Enfasis suplido.) Diccionario de la Lengua Española, Madrid, Ed. Espasa-Calpe, 1992, pág. 478. Finalmente, ¿cuáles de los delitos graves impli-can ausencia del mínimo de integridad y juicio para des-empeñar las responsabilidades del cargo de Legislador, Go-bernador, Contralor o Juez del Supremo? Tales preguntas *525carecen de una contestación, a nuestro modo de ver, luego de examinar el asunto de hecho y de derecho que está ante nuestra consideración.
El criterio restrictivo de que tales delitos son aquellos ofensivos a la función pública o que representen un abuso a la confianza pública es extraconstitucional, producto de la inventiva judicial. Pasa por alto que, en su esencia, todo delito, por definición, contiene el elemento de antijuridici-dad; o sea, quien delinque incurre en una falta de respeto y en una conducta contraria a la ley, no justificada o excu-sada por el ordenamiento jurídico, clasificada por el legis-lador como grave.
Sin embargo, nuestra principal preocupación por esta limitante incursión judicial es que, a priori, están usur-pando las distintas prerrogativas constitucionales de las cámaras legislativas y, a la postre, convirtiéndonos en jueces-partes. Nos explicamos:
Aparte de los legisladores, los procesos de residencia-miento, queda dicho, cubre sólo al Gobernador, al Contra-lor y a los Jueces de este Tribunal Supremo. Bajo la tesis restrictiva de que la causa no es todo delito grave, estamos, para todo efecto, reservándonos la facultad judicial de ma-ñana decir cuáles son. En otras palabras, de nueve (9) fun-cionarios que bajo la Constitución pueden ser residencia-dos, seis (6) —los Jueces de este Tribunal Supremo— nos hemos atribuido la facultad de decidir por qué causa pode-mos ser residenciados, independientemente de que antes las Cámaras, por mayoría absoluta, lo hayan decidido por conducta tipificada como delito grave. Ello trastoca peligro-samente el sensitivo balance constitucional de poderes. "... [E]l equilibrio entre los poderes se asemeja a la relación de los vasos comunicantes, donde el nivel del líquido es el mismo pero, si con un émbolo se oprime el de uno de ellos o el de los dos, ese nivel acrecerá al o los restantes. No puede haber vacío, sin que lo llene otro u otros, y tampoco puede *526darse entre los poderes.” L.M. Boffi Boggero, Reflexiones sobre el Poder Judicial, 1978-B Rev. Jur. Arg. La Ley 848, 851 (1978).
VI
Es evidente que el esquema del proceso de residencia-miento de nuestra Constitución está inmerso en el princi-pio de legalidad proclamado en el Art. 8 del Código Penal, supra, a saber, que la conducta esté configurada y tipifi-cada antes como delictiva. Recordemos, además, que la Asamblea Legislativa tiene la facultad constitucional ex-clusiva de tipificar delitos y clasificarlos en graves o menos graves. Pueblo v. Martínez Torres, 116 D.P.R. 793, 796 (1986); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749, 759 (1966), y casos allí citados; D. Nevares-Muñiz, Código Penal de Puerto Rico, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1993, pág. 21.
En recta hermenéutica, la interpretación armoniosa y razonable bajo los Arts. 4.2 y 4.11 de la Ley de Ética Gubernamental del Estado Libre Asociado, 3 L.P.R.A. secs. 1831 y 1841, a tono con la intención legislativa, refleja que el delito grave se configura cuando el funcionario “dej[a] de radicar o divulgar cualquier información sustancial” —(énfasis suplido) 3 L.P.R.A. sec. 1841— requerida, “no más tarde del 1ro. de mayo de cada año”. La sola omisión en presentar en esa fecha el informe —o dentro del término prorrogado por el Director de la Oficina de Ética, que nunca podrá exceder sesenta (60) días— es una violación penal.
Una interpretación en contrario ignoraría el principio elemental sobre el tiempo del delito (tempus delicti) consa-grado en el Art. 11 del Código Penal, esto es, que el “delito se considera cometido ... [e]n el momento en que debía eje-cutarse la acción omitida ...”. 33 L.P.R.A. sec. 3043. Por ende, es ineludible concluir que la no presentación por el *527Senador Nogueras Cartagena de los tres (3) informes fi-nancieros a la Oficina de Ética Gubernamental —corres-pondientes a los años 1992,1993 y 1994, en o antes del 1ro de mayo— constituyó claramente un delito grave. Es erró-neo afirmar que las demoras de dieciséis (16), veinte (20) y doce (12) meses, respectivamente, lo eximieron de esa in-fracción penal.

La omisión antijurídica o el incumplimiento consciente o deliberado de un deber tipificado por la Asamblea Legisla-tiva como delito grave en la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, consistente en dejar de rendir a tiempo un informe financiero, jamás puede reducirse a una simple omisión de carácter ministerial, caracterizable sólo como “reprobable”; menos, conver-tir en directivo lo imperativo: la fecha límite para su presentación.

Esta realidad es suficiente para sostener la conclusión del Senado de que el licenciado Nogueras Cartagena “violó la Ley Núm. 12 de junio de 1985 al no radicar sus informes financieros conforme a la ley, actuando a sabiendas y vo-luntariamente y debe estar sujeto a las medidas que la Comisión estime pertinente”. Apéndice, pág. 291.
En cuanto a dejar de rendir a tiempo sus planillas de contribución sobre ingresos, tampoco puede seriamente ar-güirse que no está tipificado como delito. Así lo decidieron nuestros legisladores desde 1954 al aprobar la Ley Núm. 91 de 29 de junio de 1954 (13 L.P.R.A. ant. sec. 3001 et seq.), en que establecieron que tal omisión sería delito me-nos grave. Después, mediante la Ley Núm. 47 de 7 de junio de 1977 (13 L.P.R.A. ant. sec. 3145(a), (c)) —aplicable al Senador Nogueras Cartagena— se clasificó como delito grave', y recientemente, a través de la Ley Núm. 120 de 31 de octubre de 1994 (13 L.P.R.A. sec. 8009 et seq.) —vigente desde el 30 de junio de 1995, según enmendada por la Ley Núm. 223 de 30 de noviembre de 1995— se redujo a menos grave, aunque se convierte en delito grave cuando la omi-*528sión es voluntaria, “con la intención de evadir o derrotar cualquier contribución impuesta por [el Código]”. (Énfasis suplido.) 13 L.P.R.A. sec. 8054(a). El récord legislativo re-vela que el Senador Nogueras Cartagena votó a favor de ambas enmiendas.
En el pasado hemos rechazado la contención de que, antes de acudir a la vía penal, es menester recurrir a la prác-tica administrativa de llenar la planilla “de oficio”. Pueblo v. Lausell Hernández, 121 D.P.R. 823, 837-838 (1988). Como sentenció el Juez Asociado Señor Hernández Denton en su opinión concurrente —a la cual se unió la Juez Aso-ciada Señora Naveira de Rodón— esa decisión “permit[ió] reafirmar nuestros pronunciamientos anteriores de que, en el caso de no rendir la planilla de contribución sobre ingre-sos, ‘la voluntariedad sólo requiere prueba de que el contri-buyente dejó de radicar su planilla contributiva intencio-nalmente no obstante tener conocimiento de tal obligación y no debido a un accidente, error u otra causa inocente ...’. Pueblo v. Rivera Adorno, 99 D.P.R. 555, 562 (1971)”. (Énfasis suplido.)(16) íd., pág. 843.
VII
En cuanto a los “delitos menos grave, que impliquen depravación”, desde la época de la Constitución hasta el presente se ha reconocido que el concepto depravación moral en las leyes significa “ ‘un estado o condición del indi-viduo, compuesto por una deficiencia inherente de su sen-tido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus *529consecuencias’. Morales Merced v. Tribunal Superior, 93 D.P.R. 423, 430 (1966); In re Rivera Cintrón [114 D.P.R. 481, 491 (1983)]”. In re García Quintero, 138 D.P.R. 669, 671 (1995). “El Diccionario de la Lengua Española, en su decimaoctava edición, nos dice que la voz ‘Depravar’, signi-fica viciar, adulterar, corromper, y que ‘Depravadamente’, significa malvadamente, con malicia suma.” Morales Merced v. Tribunal Superior, supra, pág. 430.
Estos pronunciamientos y precedentes judiciales, invo-cados por la Comisión de Etica y rubricados por el Senado, son claramente aplicables a los juicios de residencia-miento. Han de servir para medir en la misma balanza de la justicia a todos por igual: Legisladores, Gobernador, Contralor y Jueces del Tribunal Supremo. No existe razón ni justificación alguna para apartarnos, reformular o rela-jar esta doctrina. Particularmente, es ello así en los mo-mentos de crisis moral, como el que vivimos.
VIII
En el ámbito procesal, la naturaleza constitucional e in-herente de la facultad de expulsión libera a los cuerpos legislativos “de toda rutina procesal y le permite seleccio-nar el procedimiento conveniente, sin más limitación que la garantía de un debido proceso [de ley]”. In re Cancio Sifre, 106 D.P.R. 386, 389 (1977).
El “debido proceso de ley, encarna la esencia de nuestro sistema de justicia. Su prédica compendia elevados princi-pios y valores que reflejan nuestra vida en sociedad y el grado de civilización alcanzado. Es herencia de nuestros antepasados, fruto de nuestro esfuerzo colectivo y nuestra vocación democrática de pueblo.” Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 420 (1985). En su vertiente procesal, obliga a un procedimiento justo y equitativo que respete la dignidad del afectado. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Rivera Santiago v. Srio. de Hacienda, *530119 D.P.R. 265 (1987); López Vives v. Policía de Puerto Rico, 118 D.P.R. 219 (1987). Exige oportuna y adecuada notificación, vista, prueba robusta y convincente,(17) dere-cho a ser oído, a confrontar los testigos de cargo, y presen-tar prueba y argumentos en su defensa. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 730 (1982); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973).
Aquí, como representante de los miles de electores que lo endosaron en las urnas, el interés implicado trasciende el simple derecho propietario del licenciado Nogueras Car-tagena a su escaño en el Senado.(18) Ahora bien, el derecho *531del licenciado Nogueras Cartagena no es absoluto; conlleva unos deberes y obligaciones público-privados y es conce-dido y reglamentado por la Constitución, la Ley Electoral de Puerto Rico, otras leyes y el Código de Etica del Senado. La función del legislador es vital, parte constitutiva y nece-saria de nuestro sistema de gobierno democrático. Sin ella, la Asamblea Legislativa no podría funcionar.
En el ámbito individual, todo legislador es acreedor a unas prerrogativas y emolumentos, en ocasiones, el único medio de generar ingresos y sostener a su familia. Una vez despojado de su escaño, esos ingresos se ven afectados. Además, su reputación queda opacada ante la sociedad, creando así un estigma difícil de eliminar.
Vemos que estamos ante un interés público sustancial. Board of Regents v. Roth, 408 U.S. 564 (1972). La Consti-tución visualiza que los legisladores estén moralmente ca-pacitados para desempeñar sus cargos. Provee para prote-ger la sociedad en general contra actuaciones reñidas con la ley y los cánones de ética. Ello incrementa el interés gubernamental de minimizar el riesgo de una adjudicación errónea; he ahí la importancia de una medida de prueba adecuada. Según hemos indicado, la Constitución no re-quiere una convicción previa. Resultaría excesivamente es-tricta la medida del juicio criminal —más allá de duda razonable— en que está involucrada la libertad física del acusado, en ocasiones, a perpetuidad. También sería muy *532flexible la de los casos civiles —preponderancia de la prue-ba— en los cuales el Estado delega ese riesgo en los liti-gantes privados.
Un procedimiento de residenciamiento, aunque cuasiju-dicial, es sui generis, o sea, no es susceptible de ser enmar-cado estrictamente y con rigor científico dentro de las cate-gorías tradicionales de lo civil o criminal. No ocurre entre partes privadas; interviene el poder gubernamental a tra-vés de una o ambas cámaras legislativas. El derecho que se reglamenta es de más importancia que la mera pérdida salarial y económica de un individuo. Si para anular el voto de un sólo elector se requiere una prueba robusta y convincente —P.P.D. v. Admor. Gen. de Elecciones, supra— mayor justificación existe cuando está en juego dejar sin representación a miles de electores. Además, la reputación del legislador puede quedar manchada permanentemente.
Aflora, pues, que los trámites disciplinarios contra los legisladores están constitucionalmente enmarcados en un plano intermedio en cuanto a prueba se refiere. Debemos exigir una medida de prueba ajustada a esa característica y la importancia que la sociedad le atribuye a los intereses y derechos individuales-gubernamentales implicados. Al balancear la substancialidad del interés que tienen los cuerpos legislativos para dictar las pautas disciplinarias y garantizar a la sociedad que sus miembros cumplan con los mandatos legales y éticos, concluimos que su naturaleza hace imperativo que se adjudique con prueba robusta y convincente.
Con estos pronunciamientos en mente, examinemos los señalamientos del licenciado Nogueras Cartagena.
IX
Sostiene él que no se cumplió con las garantías mínimas del debido proceso de ley. No tiene razón.
Las constancias documentales ante nos revelan satisfac-*533toriamente que su expulsión se ajustó a ese principio constitucional. El Senado cumplió con todas las garantías mínimas del debido proceso de ley: notificación oportuna, derecho a estar representado por abogado, tiempo sufi-ciente para prepararse y defenderse, y celebración de vistas evidenciarías.(19) Con vista a prueba robusta y convin-cente, lo expulsó.
El señalamiento del licenciado Nogueras Cartagena de parcialidad del juzgador es frívolo. La propia Constitución faculta a cada uno de los cuerpos legislativos a castigar a sus miembros e, incluso, a expulsarlos, sujeto exclusiva-mente a dos (2) limitaciones: concurrencia de tres cuartas (3/4) partes y por las causas establecidas en el Art. Ill, Sec. 21 de nuestra Constitución, supra. Estamos ante un diseño de génesis constitucional que derrota el argumento de que el Senado no puede acusar y juzgar simultáneamente. La *534Comisión de Ética se limita a investigar, recopilar, recibir prueba y hacer sus recomendaciones. Es el pleno del Cuerpo, a través de sus miembros, el que adjudica. Aquí, el Senado en pleno adoptó las conclusiones y recomendacio-nes del Informe de la Comisión de Ética. Así aprobado, impuso al Senador Nogueras Cartagena el castigo más se-vero reconocido por la propia Constitución. El demandante Nogueras Cartagena no ha podido demostrar prejuicio du-rante un proceso en el cual tuvo la oportunidad de defenderse. Él adoptó como estrategia no hacer uso de al-gunas de las garantías reconocídales por la Comisión de Ética. No constituye prejuicio el no haber prevalecido.(20)
Sabido es que el proceso de expulsión de un miembro de la Asamblea Legislativa, único en su naturaleza, tiene lu-gar en el epicentro del poder político. Incluso, a veces, es llamado “juicio político”. Como tal, los miembros del Cuerpo no están ajenos de ser influenciados por la opinión pública, sus prejuicios y el debate partidista. Por ende, de ordinario, toda expulsión de un legislador es susceptible de ser considerada por el afectado, terceros —incluso jueces— como un acto discriminatorio o de represalia política; máxime si se compara con las sanciones disciplinarias más leves aplicadas a otros legisladores que han incurrido en conducta análoga o parecida.(21)
Según antes indicado, concientes de la probabilidad del abuso partidista, la Asamblea Constituyente estableció el requisito mínimo de tres cuartas (3/4) partes y las causales de traición, soborno, otros delitos graves y delitos menos *535graves, que impliquen depravación. No cabe, pues, validar el argumento de que su expulsión es nula por constituir un “encausamiento selectivo”, motivado por sus constantes discrepancias con la política pública establecida por el P.N.P., su partido. A fin de cuentas, su expulsión fue pro-ducto de una votación en la que participaron y votaron a favor miembros del P.P.D. y P.I.P.
Repetimos, la expulsión del Senador Nogueras Carta-gena descansó en el ejercicio discrecional conferido por la Constitución al Senado. Aunque discrepemos en algunos extremos del rigor de esa decisión, no es función de los tribunales pasar juicio sobre su sabiduría; tampoco dejarla sin efecto o cambiarla. Menos aún, vía juicio de novo, sus-tituir el juicio valorativo y el descargo fiel de la conciencia individual de veintitrés (23) Senadores por el de mayoría simple de los Jueces de este Foro. La Constitución no con-firió a los Jueces de este Tribunal esa facultad.
En recta juridicidad, no es posible reconciliar la senten-cia mayoritaria en RRD. v. Peña Clos I, supra —que se negó a “expulsarlo” bajo la teoría de que este Tribunal ca-recía de autoridad para así ordenárselo al Senado— con la tesis que ahora se propone —cuando el Senado ha ejercido expresamente esa facultad— intervenir y dejarla sin efecto a base de erróneamente interpretar que no se configuró ningún delito grave.
X
La prueba documental y testifical estableció que el li-cenciado Nogueras Cartagena no rindió en el plazo de ley sus informes financieros para los años 1992, 1993 y 1994 en la Oficina de Etica Gubernamental. Lo hizo con una tardanza notable inexcusable. Se excedió en las prórrogas concedidas por el Director de esa oficina e incurrió así en el delito grave configurado en el Art. 4.11 de la Ley de Etica *536Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1841.(22)
Por propia admisión, no sometió a tiempo sus planillas para los años 1991, 1992 y 1993, en violación de la Ley Habilitadora de la Reforma Contributiva de 1994 —según enmendada por la Ley Núm. 47, supra— que entonces tipi-ficaba esa acción como delito grave. 13 L.P.R.A. ant. sec. 3145(c). Resulta, pues, incomprensible e ilógico descartar livianamente este cargo. Argumentar que el Senado no de-bió expulsarlo porque la propia Asamblea Legislativa re-clasificó el 30 de noviembre de 1995 dicho delito como uno menos grave, es una apreciación jurídica errónea e insos-tenible por representar una indebida intervención judicial con las conciencias de los miembros del Senado que lo juzgaron.
Al aprobar la Ley Núm. 47, supra, la Asamblea Legisla-tiva ponderó el valor social tutelado y consideró “que no rendir una planilla de contribución sobre ingresos [como] un delito más grave que los otros dos [pagar la contribu-ción y conservar información para los fines de la Ley], ya que constituye un fraude al tesoro”. XXXI Diario de Sesiones de la Asamblea Legislativa (Cámara), 4 de mayo de 1977. Esa clasificación más severa buscaba “erradicar la práctica injusta e indeseable de no rendir planillas de con-tribución sobre ingresos”. Id.
Durante el cuatrienio en que se aprobó la Ley Núm. 47, supra, el licenciado Nogueras Cartagena era miembro del Senado. Votó a favor de dicha pieza legislativa.(23) Socava-ríamos el prestigio del Senado si suscribiéramos una tesis cuyo resultado fuera condonar la conducta delictiva de un legislador —aquí el licenciado Nogueras Cartagena— para *537eximirlo precisamente del propio estatuto que, por sí mismo, clasificó su acción como delito grave. Judicialmente no podemos avalar un privilegio tan irritante. “[L]a justicia ... no reconoce castas ni jerarquías ...”. Moreno v. Gore, Gobernador, 46 D.P.R. 408, 417 (1934).
Aún bajo la ley actual, por sí solo, sería suficiente causa de expulsión por tratarse todavía de un delito grave (“in-tención de evadir”) o, en la alternativa, “delito menos grave”, que implica depravación por constituir fraude al tesoro público. In re Rivera Cintrón, supra.
En conclusión, del Informe de la Comisión de Etica del Senado surge un patrón de conducta de parte del licen-ciado Nogueras Cartagena acumulado durante tres (3) años. Sus actuaciones equivalen a delitos graves y revelan un absoluto menosprecio por la ley y de los deberes que, como legislador, le impone nuestro ordenamiento.

Esa conducta viola los principios básicos de honradez y moral. Su comportamiento es indicativo de faltar al deber jurídico social, exigido de todo ciudadano, de rendir sus planillas en tiempo. Como formulador de leyes y creador de política pública de nuestro país, a todo legislador se le debe exigir, por lo menos, comportarse de manera ejemplar, como una persona respetuosa de la ley.


Incurrió el licenciado Nogueras Cartagena en conducta fraudulenta indicativa de depravación moral al no rendir repetidamente sus planillas e informes financieros y al ocultar ingresos de manera intencional. Ante sus pares, tal conducta es grave e indigna de un Senador. El licenciado Nogueras Cartagena traicionó el buen nombre de la Insti-tución a la que juró servir de manera honorable.

“Cada falta de un funcionario de justicia es una herida al sistema, y avanza como onda concéntrica para lesionar el buen nombre y el prestigio de la institución.” (Enfasis suplido.) In re Feliciano, 106 D.P.R. 806, 809 (1978). Estamos ante un trágico y lamentable precedente. “En nuestra democracia, nadie está sobre el imperio de la ley.” (Énfasis *538suprimido.) El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103, 132 (1995), opinión disidente.

 Dispone:
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elección; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.” (Énfasis suplido.) Art. Ill, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 340.


 “Sin duda la controversia es justiciable. Basta recordar'que la See. 9 del Art. Ill de la Constitución, supra, que dispone que las cámaras legislativas serán los únicos jueces de la capacidad legal de sus miembros y el poder de expulsión, no *514margina ni priva a este Tribunal de ejercer su jurisdicción como intérprete final de la Constitución. Definir sus contornos, entre ellos, los requisitos de sus miembros, los derechos de las minorías y las facultades del Poder Legislativo, es prerrogativa ex-clusiva nuestra. Como resolvimos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 758 (1977), no estamos ante un ‘postulado del derecho natural, ... la concesión irrestricta de tan vasto poder a un parlamento está preñada de peligros para las minorías, la regla del imperio de la ley y la salud de la democracia’.” (Enfasis en el original suprimido y énfasis suplido.) P.P.D. v. Peña Clos I, 140 D.P.R. 779, 844 (1996), opinión disidente.


 El Art. II, Sec. 7 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 275, dispone:
“Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. ... Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley ...” (Enfasis suplido.)


 En esas elecciones, el P.N.P. obtuvo veinte (20) escaños, el Partido Popular Democrático (P.P.D.) ocho (8) y el Partido Independentista Puertorriqueño (P.I.P.), uno (1).
Esta composición numérica e ideológica quedó alterada con la desafiliación del Senador Sergio Peña Clos del P.P.D. y su eventual ingreso al P.N.P.
La sentencia aludida en P.P.D. v. Peña Clos I, supra, una mayoría de este Tribunal, por fíat judicial, inconstitucionalmente —a nuestro juicio— concluyó que el P.P.D. era acreedor de un Senador adicional. Como resultado de esto, el P.N.P. tiene ahora la ventaja de veintiún (21) senadores, el P.P.D. el número original de ocho (8) y el P.I.P. uno (1).
Al disentir, expusimos que el P.N.P. había aumentado por uno (1) su delegación y que esa “nueva composición ideológica acentuó la mayoría absoluta de dos terceras partes (2/3) que tenía el P.N.P. y el extraordinario poder para, sin necesidad de contar con el voto de las minorías, sancionar o expulsar a uno de sus miembros al amparo de la See. 9, Art. Ill de nuestra Constitución, supra. Esta ventaja subsiste, *515no obstante la vacante creada con la expulsión del Ledo. Nicolás Nogueras decretada el pasado 25 de abril.
“De igual modo aumenta el presupuesto del Senado y, como corolario, automá-ticamente también el asignado al P.N.P., con las consabidas oportunidades y ventajas sobre el área de recursos humanos y al cubrir las comisiones senatoriales. En con-traste con ello, la representación de la minoría P.P.D. y su presupuesto se mantienen igual. ¿Es esto un balance constitucional ... justo? Más aún, en comparación con el nuevo total de senadores, incrementa la representación porcentual de la mayoría del P.N.P. y disminuye la de la minoría del P.P.D., ello en claro menosprecio del deseo electoral y el espíritu de la Constitución”. (Énfasis en el original y escolio omitido.) P.P.D. v. Peña Clos I, supra, pág. 854.
Finalizamos así: “Mediante sus propios actos —desafiliación del P.P.D. y posterior ingreso al P.N.P., partido de oposición mayoritario— el licenciado Peña Clos quebrantó la voluntad electoral, la cohesión ideológica con sus compañeros de mino-ría y el compromiso de representar la filosofía política y el programa del partido bajo cuya insignia fue electo.
“Su desafiliación e ingreso al P.N.P. es una anomalía que no puede elevarse a categoría de virtud. Por imperativo constitucional constituyó una renuncia que creó una vacante perteneciente al P.P.D. No hay razón alguna jurídica ni moral para judicialmente crear inconstitucionalmente otro escaño más y permitirle continuar como Senador del P.N.P. Nadie, ni un solo elector, lo eligió para ocupar un escaño de ese partido.” (Énfasis en el original.) P.P.D. v. Peña Clos I, supra, pág. 859.


 El origen histórico del poder parlamentario para disciplinar a sus miembros se remonta al año 1553, cuando la Cámara de los Comunes inglesa, por vez primera, adjudicó unas elecciones y expulsó a un diputado. F.W. Maitland, The Constitutional History of England, Cambridge, University Press, 1963, págs. 247-248. Desde en-tonces, dicho organismo se arrogó el derecho exclusivo de controlar sus propios pro-cedimientos, incluso disciplinar sus miembros. D. Bowman y J.F. Bowman, Article I, Section 5: Congress’ Power to Expel — An Exercise in Self-Restraint, 29 Syracuse L. Rev. 1071, 1073 (1978). En esa época no había estatuto que limitara ese poder ni se reconocía restricción substantiva de ninguna clase. Determinar qué conducta ame-nazaba la integridad del Cuerpo o a su adecuado funcionamiento —y justificaba la remoción— era concebido como una facultad inherente y absoluta. Bowman y Bowman, supra, pág. 1083.


 La Constitución de Estados Unidos, en su Art. I, Sec. 5, dispone:
“Each House may determine the Rules of its Proceedings, punish its Members for disorderly Behaviour, and, with the Concurrence of two thirds, expel a Member.”
Antes de adoptarse la versión final de esta sección, no se requería la concurren-cia de dos terceras (2/3) partes de los miembros. Fue el Delegado James Madison quien propuso dicho requisito, pues a su entender “la facultad de expulsar [era] demasiado' importante como para ser ejercitada por una escasa mayoría de los miem-bros; pues en situaciones de emergencia podía ser utilizada peligrosamente”. (Tra-ducción nuestra.) C. Warren, The Making of the Constitution, Boston, Ed. Little, Brown and Co., 1937, pág. 462.


 A veces llamado juicio político, esto es, el “procedimiento para exigir respon-sabilidad a determinados funcionarios públicos”. M. Ossorio, Diccionario de ciencias jurídicas, políticas y sociales, Buenos Aires, Ed. Heliasta S.R.L., 1984, pág. 405.


 Dispone:
“La Cámara de Representantes tendrá el poder exclusivo de iniciar procesos de residencia y con la concurrencia de dos terceras partes del número total de sus miembros formular acusación. El Senado tendrá el poder exclusivo de juzgar y dictar sentencia en todo proceso de residencia; y al reunirse para tal fin los Senadores actuarán a nombre del pueblo y lo harán bajo juramento o afirmación. No se pronun-ciará fallo condenatorio en un juicio de residencia sin la concurrencia de tres cuartas partes del número total de los miembros que componen el Senado, y la sentencia se limitará a la separación del cargo. La persona residenciada quedará expuesta y su-jeta a acusación, juicio, sentencia y castigo conforme a la ley. Serán causas de resi-dencia la traición, el soborno, otros delitos graves, y aquellos delitos menos grave que impliquen depravación. El Juez Presidente del Tribunal Supremo presidirá todo jui-cio de residencia del Gobernador.
“Las cámaras legislativas podrán ventilar procesos de residencia en sus sesio-nes ordinarias o extraordinarias. Los presidentes de las cámaras a solicitud por escrito de dos terceras partes del número total de los miembros que componen la Cámara de Representantes, deberán convocarlas para entender en tales procesos.” Art. II, Sec. 21, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 346-347.


 Sobre la visión de los redactores de la Constitución federal y un análisis acucioso de los procesos de residenciamiento del Juez Samuel Chase, del Presidente Andrew Johnson y el trámite y acusación relativo al Presidente Richard Nixon, véanse: J.R. Labovitz, Presidential Impeachment, Londres, Yale University Press, 1978; P.S. Fenton, The Scope of the Impeachment Power, 65 (Núm. 5) Nw. U. L. Rev. 719 (1970).


 Se trata de una facultad de carácter inherente, análoga a la que tradicional-mente hemos reclamado, para reglamentar la admisión y remoción del ejercicio de la abogacía. Incluye investigar y tomar las determinaciones correspondientes sobre la conducta de los miembros de nuestra profesión e incluso decretar su expulsión, esto es, la separación permanente o indefinida. In re Córdova González, 135 D.P.R. 260 (1994); In re Belén Trujillo, 128 D.P.R. 949 (1991); García O’Neill v. Cruz, 126 D.P.R. 518 (1990); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984); In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Roldán González, 113 D.P.R. 238 (1982); In re Ríos, 112 D.P.R. 353 (1982); In re Rodríguez Torres, 106 D.P.R. 698 (1978). Véanse, además: L.M. Negrón Portillo, Ética Profesional, [s. 1.], [s. ed.], 1993; M. Serapión Planas, Análisis de la responsabilidad profesional del abogado puertorriqueño en las últimas dos décadas, 50 Rev. Jur. U.P.R. 285, 286 (1981); J.B. Fuster, La misión del abogado en el mundo contemporáneo y sus implicaciones para las escuelas de Dere-cho, el Tribunal Supremo y el Colegio de Abogados, 36 Rev. Jur. U.P.R. 579, 627 y 639 (1967).


 R. Berger, Impeachment: The Constitutional Problems, Massachusetts, Harvard University Press, 1973, págs. 214-223.


 Véanse: N. Mínguez Fontán, Gramática estructural del español, Madrid, Eds. Partenón, 1978, pág. 199; M. Moliner, Diccionario de Uso del Español, Madrid, Ed. Gredos, 1977.


 La conjunción, en términos generales, es una palabra invariable cuya fun-ción es unir palabras y preposiciones. Al unir dos (2) elementos, puede suceder que *522éstos sean de la misma categoría gramatical, es decir, que estén coordinados o que uno de ellos tenga primacía sobre el otro, o sea, que uno esté subordinado al otro. Hay, pues, dos (2) clases de conjunciones: coordinantes y subordinantes. Las coordi-nantes, como la o, unen dos (2) o más elementos de una oración; dos (2) preposiciones que, juntas, forman una oración compuesta. (Enfasis suplido.) Mínguez Fontán, op. cit.


 “En efecto, el balance es entre mantener una democracia que enaltece el derecho del pueblo a cambiar su gobierno y el mantener la integridad de la nación y su seguridad ante el enemigo extranjero.” (Traducción nuestra.) M. Cherif Bassiouni, Substantive Criminal Law, Illinois, Thomas Books, 1978, Cap. I, Sec. 1.1-Treason, pág. 5.


 Así podrían ser: Asesinato, homicidio, aborto, agresión agravada, mutila-ción, seducción, sodomía, bestialismo, actos lascivos e impúdicos, incesto, bigamia, secuestro, robo, abandono de menores, apropiación ilegal agravada, recibo de bienes apropiados ilegalmente, escalamiento agravado, robo, extorsión, daño agravado, fraude, incendio, estragos, soborno de testigos, perjurio, fuga, menaza de testigos, destrucción pruebas, preparar o presentar escritos falsos, influir en un jurado, em-plear violencia, intimidación contra la autoridad pública, motín, conspiración, encu-brimiento, falsificación de documentos, posesión ilegal de armas, portación ilegal de armas, posesión de sustancias controladas, uso indebido de la tarjeta de identifica-ción electoral, alterar documentos electorales y delitos relacionados con la violencia doméstica.


 Véanse, además: Pueblo v. Corales Irizarry, 107 D.P.R. 481 (1978); Pueblo v. Tursi, 105 D.P.R. 717 (1977); Pueblo v. Rivera Adorno, 99 D.P.R. 555 (1971); Pueblo v. Calzada, 93 D.P.R 803 (1966); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749 (1966); Pueblo v. Franceschi, 74 D.P.R. 825 (1953); Pueblo v. Pietersz, 61 D.P.R. 237 (1943).


 Como parte del debido proceso de ley, la medida quantum de prueba tiene como función primordial instruir al juzgador sobre el grado de confianza que la sociedad requiere en la corrección de sus determinaciones de hecho e importancia adherida a su decisión final. In re Winship, 397 U.S. 358, 370 (1970). De un lado del espectro tenemos el caso civil que implica una disputa, monetaria o de otra índole, entre partes privadas. La preocupación social en su adjudicación final es mínima y, por ende, la medida preponderancia de prueba. El riesgo de una adjudicación errónea la comparten las partes privadas litigantes en la misma proporción aproxi-madamente.
Al otro extremo están los casos criminales. Los intereses del acusado son de tal magnitud que han sido protegidos constitucionalmente con una medida de prueba que minimiza la posibilidad de una adjudicación final errónea, a saber, más allá de duda razonable. Al aplicarla, la sociedad carga el riesgo del error. In re Winship, supra.
En el medio del espectro se encuentra una medida intermedia que, aunque no ha sido tan utilizada como las otras dos, “no es extraña a la adjudicación civil”. (Traducción nuestra.) Woodby v. Inmigration Service, 385 U.S. 276, 285 (1966). C.T. McCormick, Handbook of the Law of Evidence, Minnesota, West Publishing Co., 1954, Sec. 320; 9 Wigmore on Evidence Sec. 2498 (3ra ed. 1940). Esta medida usualmente con-tiene adjetivos tales como “clara”, “robusta”, “convincente” con e “inequívoca”. Ha sido aplicada en casos que implican alegaciones de conducta cuasi criminal o dere-chos fundamentales del individuo —P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 222-224 (1981)— estimados más importantes que aquellos de litigación civil pura.
Determinar qué medida de prueba satisface los requisitos del debido proceso de ley en situaciones en que un legislador es expulsado, conlleva evaluar: (1) el interés privado afectado por la acción gubernamental; (2) el riesgo de una decisión errónea que prive al legislador de su escaño a través del procedimiento utilizado, y (3) el interés gubernamental promulgado por el procedimiento en cuestión. Mathews v. Eldridge, 424 U.S. 319, 332-333 (1976); Santosky v. Kramer, 455 U.S. 745 (1982); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).


 Recientemente, en nuestro disenso en P.P.D. v. Peña Clos I, supra, págs. 851-852, dijimos:
“La expresión de la voluntad del pueblo mediante sufragio universal impone a todo candidato electo por un partido político la obligación de abogar por una sana administración pública y adelantar los planes sociales, económicos y políticos de su partido que se sometieron al electorado. Conscientes de que la democracia se nutre *531de la libre expresión y el intercambio de ideas en un ambiente de respeto mutuo, no cabe imponerle a los candidatos electos una disciplina partidista férrea y absoluta que ahogue sus conciencias y libertad de expresión. En el ejercicio de su independen-cia de criterio, como veremos, la opinión de un legislador sobre determinado asunto puede, en ocasiones, estar en conflicto con la de su partido o caucus, ello sin temor de ser castigado o expulsado del escaño. Véase M.L. Stokes, When Freedoms Conflicts: Party Discipline and the First Amendment, XI J. Law Politics 751 (1995).
“ TJn gobierno representativo requiere dar a los legisladores la más amplia latitud para expresar sus puntos de vista en asuntos de política. ... Los legisladores tienen la obligación de asumir posiciones sobre asuntos políticos controversiales de forma que su electorado esté adecuadamente informado y mejor capacitado para evaluar sus cualiñcaciones para el cargo; también para que estén representados en los debates gubernamentales por la persona que seleccionaron como su representante.’ (Traducción nuestra y énfasis suplido.) Bond v. Floyd, 385 U.S. 116, 136-137 (1966).” (Enfasis en el original.)


 El 5 de febrero de 1996, la Comisión de Ética le comunicó la intención de evaluar los hallazgos de la Contralor de Puerto Rico sobre su persona en el Informe de Auditoría (CPED-95-16) de 28 de julio de 1995. El hallazgo principal señala que el Senador Nogueras Cartagena incumplió con las disposiciones de la Ley Núm. 13 de 24 de junio de 1989 (2 L.P.R.A. see. 28), que requiere la presentación de una decla-ración jurada ante el Secretario de la Cámara correspondiente, sobre doscientos mil dólares ($200,000) de ingresos devengados, adicionales a su salario de legislador.
Posteriormente fue notificado de una vista privada con oportunidad de compa-recer asistido de abogado y rebatir la decisión de la Comisión de Ética de evaluar el susodicho Informe. Optó por comparecer solo y solicitó su posposición para el 29 de febrero, para contratar su representación legal.
Una vez comenzó la vista, argumentó que la Comisión de Ética carecía de juris-dicción sobre el asunto. Expuso que existieron fallas en el proceso de notificación y que existía parcialidad en sus miembros. Dicha vista fue suspendida abruptamente, tras un intercambio de acusaciones entre el entonces investigador de la Comisión de Ética —Ledo. Luis Plaza Mariota— y el Senador Nogueras Cartagena. Antes de concluir los trabajos, la Comisión de Ética señaló la continuación para el día siguiente.
El licenciado Nogueras Cartagena no compareció. Durante esa vista, la Comi-sión de Ética^ decidió ampliar la investigación para incluir unos aspectos relativos a las leyes de Ética Gubernamental y Contribución sobre Ingresos. Ese día se le noti-ficó por escrito, tanto a él, como a su abogado. A partir de esa fecha, comenzó a transcurrir el plazo de quince (15) días, dispuesto en el Código de Ética del Senado, para que se expresara sobre este nuevo aspecto. El plazo venció el 18 de marzo. Expirado dicho plazo, el Senador Nogueras Cartagena solicitó la celebración de otra vista privada, que fue señalada para el 30 de marzo.
Durante esta tercera vista, el investigador de la Comisión presentó dos (2) testigos. El licenciado Nogueras Cartagena los contrainterrogó. Además, fue adver-tido de su derecho a presentar prueba a su favor. No ejerció ese derecho.


 Su alegación de que fue privado de asistencia legal durante la sesión plena-ria de 25 de abril, en la cual se decretó su expulsión, carece de méritos. Precisamente fue a instancias suyas que el asunto se discutió en dicha sesión. Más aún, ante una moción de posposición de las minorías —derrotada— expresó su disposición para rebatir durante esa sesión el Informe de la Comisión de Etica, lo cual intentó sin éxito.


 La independencia de acción entre el Senado y la Cámara de Representantes no permite argüir un trato diferencial discriminatorio porque uno de los cuerpos actúe de manera distinta, deje de imponer o imponga sanciones más leves. La Cons-titución concede la facultad de expulsar a cada Cuerpo por separado.


 Además, no informó, en 1993, una partida de ingresos extralegislatívos de doscientos mil dólares ($200,000) en concepto de honorarios de abogado, según lo exige la Ley Núm. 13 de 24 de junio de 1989 (3 L.P.R.A. secs. 2, 2 n., 34, 574 y 577 n.; 2 L.P.R.A. secs. 28, 28 n. y 75 n.).


 XXXI (Núm.73) Diario de Sesiones de la Asamblea Legislativa (Senado), 23 de mayo de 1977.